Citation Nr: 0202704	
Decision Date: 03/22/02    Archive Date: 04/04/02

DOCKET NO.  92-13 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an effective date prior to April 16, 1987 
for the grant of service connection for actinic keratosis 
with basal cell and squamous cell carcinoma.

2.  Evaluation of actinic keratosis with basal cell and 
squamous cell carcinoma, currently rated as 10 percent 
disabling prior to March 12, 1991.

3.  Evaluation of actinic keratosis with basal cell and 
squamous cell carcinoma, currently rated as 50 percent 
disabling from March 12, 1991.  

4.  Entitlement to an effective date prior to April 29, 1992 
for a total disability rating based upon individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse, son, and sister


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1956.  This case was previously before the Board 
and was remanded.  The case was returned for further 
appellate consideration.  The Board Member who conducted the 
July 2000 hearing has left the Board.  A subsequent hearing 
was conducted.  It was further determined that the current 
issues on appeal are different than the issue presented at 
the time of the first Board hearing.  Thus a single signature 
decision is appropriate. 


FINDINGS OF FACT

1.  The veteran was discharged from the service in September 
1956 and his original claim for service connection for a skin 
disorder was received on April 16, 1987.  

2.  The veteran has had the equivalent of tender and painful 
scars from his service-connected skin disease.  

3.  The veteran had extensive lesions from his 
service-connected actinic keratosis with basal cell and 
squamous cell carcinoma.  The disorder more closely 
approximates ulceration or extensive exfoliation or crusting, 
and repugnance.

4.  The skin manifestations have not significantly changed 
during the appeal period.  

5.  As of November 14, 1990, but not earlier, the veteran had 
service-connected disabilities precluding him from securing 
or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 16, 
1987 for the grant of service connection for actinic 
keratosis with basal cell and squamous cell carcinoma have 
not been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 
3.400 (2001).

2.  The criteria for a 10 percent evaluation, but not higher, 
for tender and painful scars from actinic keratosis with 
basal cell and squamous cell carcinoma have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.117, 
Diagnostic Codes 7804 (2001).

3.  The criteria for a 50 percent evaluation for actinic 
keratosis with basal cell and squamous cell carcinoma 
effective from April 16, 1987 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.117, Diagnostic 
Codes 7806, 7818, 7819 (2001).

4.  Actinic keratosis with basal cell and squamous cell 
carcinoma is no more than 50 percent disabling.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.117, Diagnostic 
Codes 7806, 7818, 7819 (2001).

5.  The criteria for a November 14, 1990 effective date, but 
not earlier, for a total disability rating based upon 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. § 5110; 
38 C.F.R. §§ 3.155, 3.400 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174-175 (2000).  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, even though the RO did not expressly consider the 
provisions of the VCAA before they were enacted, VA's duties 
have been fulfilled nevertheless.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that the veteran was notified of the RO's rating 
decisions, and that he has been provided a statement of the 
case, supplemental statements of the case, and other 
correspondence, informing him of the evidence necessary to 
substantiate his claims and of the criteria needed to be 
satisfied.  The Board concludes that the discussions in the 
rating decision, statement of the case, supplemental 
statement of the case, and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate his claims and complied with VA's notification 
requirements. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 38 C.F.R. § 3.103 (2001); 66 Fed. 
Reg. 45620-45632.  VA has made reasonable attempts to obtain 
all necessary treatment records, and the veteran has been 
advised as recently as the March 2001 hearing before the 
Board that he has the right to submit additional evidence, 
and he submitted additional evidence as recently as January 
2002.  There are of record service, VA, and private medical 
records relating to his claims.

Furthermore, during the veteran's hearings the Board 
attempted to elicit information necessary to substantiate the 
claims.  Moreover, the Board Members permitted the veteran 
the opportunity to introduce into the record any available 
evidence which he considered material, and permitted him to 
make any arguments or contentions with respect to the facts 
and applicable law which he felt were pertinent.  The Board 
Members' actions complied with 38 C.F.R. § 3.103 (2001) and 
the VCAA.  

In October 1993, the Board remanded the veteran's case to the 
RO to obtain additional evidence, and in February 2001, it 
remanded the case for another hearing.  At the time of the 
hearing before the Board in March 2001, the veteran was 
advised what type of evidence to submit and that the record 
would be held open for 60 days for him to submit it.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, the Board finds that VA has 
complied with the duty to assist and the duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete the claims.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
retroactively on August 29, 2001, VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of VCAA have been complied with regarding VA's duties to 
notify and to assist the veteran, the Board finds that the 
veteran has not been prejudiced by the Board's consideration 
of the merits of his claim, as set forth below.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].  For the reasons previously set forth, 
the Board believes that the veteran has been given ample 
process to provide evidence and argument in support of his 
claim.  In short, the Board finds that the veteran has been 
given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision.  
Accordingly, the Board may proceed with a discussion of the 
matters at issue.

Effective date prior to April 16, 1987 for the grant of 
service connection for actinic keratoses with basal cell and 
squamous cell carcinoma.  

An original compensation claim for service connection for 
actinic keratosis with basal cell and squamous cell carcinoma 
was received at the RO on April 16, 1987.  

Under 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400(b)(2), the 
effective date for the grant of service connection is the day 
following service discharge if a claim is received within 1 
year after separation from service.  Otherwise, the effective 
date will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2).  

In this case, the veteran did not file a claim within one 
year of service discharge.  His original formal compensation 
claim was received on April 16, 1987.  His April 10, 1987 VA 
treatment record can not be considered to be an informal 
claim under 38 C.F.R. § 3.155 because it did not indicate 
that he was seeking service connection for skin disease.  
Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Jones 
v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Under 
38 C.F.R. § 3.400(b)(2), the effective date for the grant of 
service connection can be no earlier than the date of the 
receipt of the claim, which is the effective date already 
assigned.  Accordingly, an earlier effective date than April 
16, 1987 for the grant of service connection for must be 
denied.

The veteran states that the effective date he deserves for 
the grant of service connection is the date following service 
discharge, because the army or the federal government owed 
him a duty at least to advise him of his condition or that it 
needed treatment, see the July 2000 hearing transcript at 39, 
and the July 2000 representative's argument.  However, this 
argument is not controlling.  What is controlling in this 
case is that he filed his original compensation claim on 
April 16, 1987, more than a year after service discharge.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Pursuant to 
38 U.S.C.A. § 5110(a) (West 1991), the effective date of an 
award based on an original claim for benefits shall not be 
earlier than the date of receipt of application therefor.  In 
addition, 38 U.S.C.A. § 5101(a) (West 1991) provides in 
relevant part:  A specific claim in the form prescribed by 
the Secretary must be filed in order for benefits to be paid 
or furnished to any individual.  Both of the statutes clearly 
establish that an application must be filed.  Crawford v. 
Brown, 5 Vet. App. 33 (1993).

The veteran also argues that the effective date for the grant 
of service connection should be the day following service 
discharge since what he has dates back or is related to 
service.  However, 38 U.S.C.A. § 5110(a) and 
38 C.F.R. § 3.400(b)(2) govern and prohibit that effective 
date since he filed his claim on April 16, 1987, more than a 
year after service discharge.  He also argues that the 
provisions of 38 U.S.C.A. § 5110(b)(2) warrant an earlier 
effective date.  However, the provisions of 
38 U.S.C.A. § 5110(a) rather than 38 U.S.C.A. § 5110(b)(2) 
apply, as this is a case where what is at issue is an award 
of disability compensation, rather than, specifically, as in 
per 38 U.S.C.A. § 5110(b)(2), an award of increased 
compensation.

Evaluations of actinic keratosis with basal cell and squamous 
cell carcinoma; total disability rating based upon individual 
unemployability due to service-connected disabilities

With respect to the appropriate ratings to be assigned for 
the service-connected skin disease, the veteran is appealing 
the original assignments of disability evaluations following 
an award of service connection.  In such cases, the entire 
rating period under appeal is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The Board notes that the RO has already assigned 
separate rating levels for separate periods of time.  The 
Board concludes an adjustment in the ratings and their 
effective dates is necessary in this case to adequately 
compensate the veteran for the degree of disability shown 
when and to the extent it is shown.

Factual background

The veteran was evaluated at a VA Medical Center on April 10, 
1987.  He stated that he had had skin problems since 1956.  
Clinically, he had multiple keratotic lesions on his face, 
forehead, and hands.  Dermabrasion was recommended.

On VA evaluation in May 1987, the veteran was status post 
dermabrasion and had multiple keratotic lesions of his face 
with swelling of his eyes.  He reported having difficulty 
shaving.  It was established that a consultation was urgently 
needed.

On VA evaluation in June 1987, the veteran was noted to have 
a squamous cell carcinoma on his right upper lip.  

On VA evaluation in July 1987, six actinic keratoses of the 
veteran's face were frozen with liquid nitrogen.  Reportedly, 
he was not working.

A private surgery report from August 1987 indicates that the 
veteran had a 1-centimeter by 1.5-centimeter squamous cell 
carcinoma removed from his right upper lip.  

On VA evaluation in September 1987, the veteran had a well 
healing scar above his lip on the right side.  There was no 
evidence of infection.  He had scattered multiple red scaling 
plaques on his face, forehead, and posterior neck, and there 
was scaling and erythema of his nasolabial folds, eyebrows, 
and scalp. 

On VA evaluation in October 1987, the veteran was unhappy 
with the secondary intention healing of the squamous cell 
carcinoma site, so a plastic surgery repair was planned.  
Surgery on it was deferred in October 1987 as the scar was 
not mature yet.  

On VA evaluation in February 1988, the veteran was status 
post Mohs surgery to his right upper lip in September 1987.  
He reported trouble opening the right side of his mouth.

On VA evaluation in May 1989, it was stated that the veteran 
had had a trichloroacetic acid peel to his face, forearm, and 
hands about two months beforehand, and that he now had 
recurrence of extensive keratoses.  The condition was 
described as severe.  He was prescribed Effudex to the dorsum 
of his hands.  

Three VA medical records from May 1990 jointly reveal that 
the veteran came into the VA Medical Center indicating that 
part of a lesion had fallen off of his right neck.  It was 
analyzed pathologically and diagnosed as a squamous cell 
carcinoma.  His face and hands were red and scaly. 

In August 1990, VA removed some tissue from the veteran's 
right upper lip and pathologically analyzed it.  The analysis 
determined that it was hyperplastic actinic keratosis.

A March 12, 1991 VA dermatology clinic note indicates that 
the veteran had a history of multiple skin cancers and severe 
actinic damage.  He had had dermabrasion in the 1960's and 
was scheduled to have another dermabrasion in a few months.  
Clinically, he had "(e)xtensive actinic damage" and actinic 
keratoses of his face, and his arms and chest had multiple 
scattered actinic keratoses.  Fifteen actinic keratoses of 
his arms and chest were treated with liquid nitrogen.  His 
face was to have dermabrasion.  

On VA evaluation in August 1991, the veteran had multiple 
actinic keratoses of his face, upper extremities, and right 
mid upper back with a red papule.  He also had a cutaneous 
horn on his left sternal notch.  

The veteran had a seven-day admission to a VA hospital from 
August to September 1991, for skin surgery.  The 
dermatologist's pre-surgical evaluation report indicates that 
the veteran had severe actinic keratoses which needed 
dermabrasion.  That report and the surgical report indicate 
that during the hospitalization, he had dermabrasion of his 
face with a trichloroacetic acid peel to his eyebrows, chin, 
and around the nonmucosal surfaces of his lips, that he had 
dermabrasion to his forehead, cheeks, and nose, and that he 
had electrodesiccation and curettage of a basal cell 
carcinoma on his back. 

A September 1991 VA treatment record indicates that the 
veteran was status post dermabrasions and skin peel for 
multiple keratoses, and that he was to be followed up in two 
weeks in the dermatology clinic.

On VA dermatology evaluation later in September 1991, there 
was healing occurring at the veteran's basal cell carcinoma 
electrodesiccation and curettage site, and his face had a 
generalized mild pink erythema.  His right hand had two 
actinic keratoses and his left hand had four, and there was 
possibly one on his chest as indicated by a 1/2 centimeter 
reddened area with a hyperkeratotic and pink papule in his 
right mid-sternum.  His back site was healing well, and his 
keratoses were treated with liquid nitrogen.  

On VA dermatology evaluation later in September 1991, the 
veteran had multiple scaling red plaques on his forehead, and 
there was an ulceration of his left lower ear.  Surgery was 
scheduled for October 1991.  

On VA dermatology surgery in October 1991, the veteran had 
excision of an approximately 1-centimeter basal cell 
carcinoma from his left earlobe with about a 3-millimeter 
free margin.  

On VA evaluation later in October 1991, the veteran had 
sutures on his left ear from the surgery, and there were 
multiple erythematous scaling plaques on his forehead and on 
the dorsum of his hands.  There was evidence of severe sun 
damage to his arms and face.  

On VA evaluation a few days later in October 1991, the 
lesions were crusty.  They measured from pinhead to 1/2 dime 
size .

On VA dermatology evaluation in November 1991, there were 
multiple actinic keratoses on the dorsa of the veteran's 
hands and on his arms, back, and face.  He had lesions 
suspicious for cancer on his nose, back, left temple, and 
left forehead, and he had a painful, warm, inflamed infected 
area over his left mandible following curettage and 
desiccation of a basal cell carcinoma there.  Actinic 
keratoses were treated with liquid nitrogen, and shave 
biopsies of his nose, left forehead, left temple, and left 
upper back were obtained.  

On VA evaluation in December 1991, the bridge of the 
veteran's nose had a keratotic papule and adjacent erosion.  
His face had multiple keratotic papules and his posterior 
left ear and back had hypertrophic tender scars.  The 
assessment was squamous cell carcinoma arising in an actinic 
keratosis.  Curettage and desiccation times three were 
recommended.

In a December 1991 letter which the veteran wrote to a 
Congressman, which was received at the RO on January 21, 
1992, the veteran stated that he could not work due to 
service-connected skin disease, because he had to take almost 
immediate action to be treated by a dermatologist at least 
weekly, and many times as often as two or three times per 
week, and he fell into the "100% rate."  He asked his 
Congressman to please let him know what could be done.

In a January 1992 letter VA Form 21-4138 which was received 
at the RO on February 19, 1992, the veteran stated that his 
service-connected skin disease "strictly limits my chances 
of gainful employment as I cannot be exposed to any 
sunlight".

On VA evaluation in February 1992, the veteran had multiple 
actinic keratoses on his forehead, behind both ears, on his 
ears, and on both hands and arms.  

On VA evaluation later in February 1992, the veteran 
complained of pain and swelling of his left mandible.  
Clinically, his left mandible was erythematous and edematous.  
The area was infected, and antibiotics and warm soaks were 
prescribed.  

On VA evaluation in March 1992, the veteran had no evidence 
of swelling and there were no skin changes.  The assessment 
was resolved soft tissue swelling.  

On VA evaluation in April 1992, the veteran had swelling of a 
nodule on his left ear, and surrounding erythema.  A punch 
biopsy revealed cancer.  

In a VA Form 21-8940 received on April 29, 1992, the veteran 
stated that actinic keratosis was causing unemployability, 
that it had affected his full time employment in November 
1990, and that he had last worked and had become too disabled 
to work in November 1990.  He indicated that he had worked 
for the department of transportation as a warehouse agent 
from June to November 1990, with 15 days lost from illness 
and his highest gross earnings being $1200 per month.  He 
stated that he was about to be hospitalized.  

A June 1992 Social Security Administration Disability Awards 
Benefits decision indicates that the veteran was awarded 
Social Security Administration benefits effective November 
14, 1990, "the date the claimant stated he became unable to 
work".  It further indicated that the veteran was a college 
graduate with a B.S. degree, and that he had been a director 
of international trade and a warehouse and district agent.  

During a December 1992 hearing, the veteran testified that he 
had had various forms of continuous skin treatments over the 
years, and that none of the treatments had been particularly 
successful.  He stated that he had been admitted to a VA 
hospital for surgery in November 1992, and that he had been 
hospitalized for surgery four or five times in the last five 
years.  Due to his recent job which required being out in an 
open, unprotected big yard, he had had serious skin problems 
on the side of his face, requiring opening up lesions, 
freezing them, obtaining biopsies of them, curettaging them, 
dermabrading them, and culturing them.  Due to his skin 
disease, he was avoiding the sun.  He indicated that he felt 
self-conscious about his skin problem, and that he could not 
meet and greet people since he had a poor complexion with 
constant scabs and bleeding.  

On VA evaluation in February 1993, the veteran had actinic 
keratoses and scaly rashes on his skin.  

A November 1993 VA social worker's report indicates that the 
veteran's mood was very anxious or highly anxious.

A January 1994 VA social and industrial survey report 
indicates that the veteran had been told by a physician at a 
VA Medical Center  that he had skin cancer.  As a result of 
that, he had developed severe anxiety and agitation.  The 
veteran stated that his skin cancer was painful at times and 
was always uncomfortable.  It bled on a periodic basis.  He 
would take Ibuprofen and aspirin for the pain every day, and 
if he could not sleep due to the pain, he would take Tylenol 
# 3.  The veteran stated that it had been difficult for him 
to take a job meeting the public because he was not sure if 
his lesions were going to open up and bleed.  He felt anxious 
and embarrassed most of the time as a result.  The veteran 
stated that he moved to Florida in 1986.  There, he was 
employed for about three weeks by an airport.  He was unable 
to keep this job because much of the duties were outside.  He 
stated that when he went outside, he had to keep his skin 
covered.  He wore a hat all the time and used a golf umbrella 
to shield himself from the sun.  The veteran stated that he 
could not work because his skin cancer had worsened.  It 
prevented him from being in many different areas.  He stated 
that he could not even walk by a window with the sun coming 
in.  He stated that he was anxious, agitated, and depressed 
much of the time.  The social worker concluded that it would 
be extremely difficult for the veteran to function in a job 
situation.  He not only could not be exposed to the sun 
outside, but even inside, he had to use caution when walking 
by windows.  Additionally, the pain, discomfort, and bleeding 
required him to miss a lot of work, and psychologically, he 
had anxiety, agitation, and depression.  It was extremely 
doubtful that he could ever hold gainful employment again.

A January 1994 VA psychiatric examination report indicates 
that the veteran reported having to use Tylenol #3 in order 
to get some sleep.  He stated that he was constantly 
depressed and feared that he might become an alcoholic if he 
continued to have difficulty coping with his problem.  He 
admitted to having had thoughts of suicide.  In the past, he 
had been very active as an importer and exporter of apparel.  
However, he had not worked since November 1990.  Clinically, 
he was obviously extremely worried and demoralized because of 
the impact his skin problem had upon his total life both 
socially and vocationally.  

In April 1994, the veteran stated that when he received his 
appointment with the department of transportation, he had not 
been advised that 2/3rds of his responsibility was going to 
be in an open and unshaded yard which was baked by the sun, 
and which aggravated his skin condition, causing him to 
resign.   

On VA evaluation in May 1994, it was noted that the veteran 
had basal cell carcinoma on his left and right forehead, and 
that he had had surgery on his chest or back.  The veteran 
was very concerned about the cosmetic result, and he was 
referred to a plastic surgeon.

The veteran sent in photographs of skin lesions in May 1994.  

A hearing was held at the RO in January 1996, at which time 
the veteran testified that he had a bachelors of science 
degree in business administration and that he had worked 
after service for an import company for 10 to 12 years, 
leaving that job for another job when that import company 
closed up.  Then he worked for another import company for 14 
to 16 years and he worked inside, making $50,000 a year.  He 
then went to live in Florida.  Then, after working for the 
department of transportation for 5 months in Florida, he went 
on unemployment insurance.  He stated that the skin lesions 
which were aggravated in the sun in the warehouse yard where 
he worked in Florida took two years to clear up.  

In June 1998, the RO service-connected anxiety disorder and 
assigned it a 30 percent rating effective from April 8, 1992.  
The veteran's actinic keratosis rating was evaluated as 50 
percent disabling from March 12, 1991.  His combined rating 
was 70 percent from April 8, 1992, and individual 
unemployability was granted from April 29, 1992.

A VA dermatology examination was conducted in March 1999.  At 
the time, the veteran stated that he had not been seen by any 
doctors for his skin problems since November 1994.  
Clinically, he had multiple actinic keratoses of sun exposed 
areas, including his face, ears, chest, upper back, dorsum of 
his hands, forearm, and lower legs.  Three lesions were 
suspicious for skin cancers.  The diagnoses were actinic 
keratoses with the exception of the left lower leg skin 
biopsy, which turned out to be a basosquamous cell carcinoma.  

During the hearing which was held at the RO in September 
1999, the veteran testified that he worked indoors for a 
company after service, quoting bids made by city hospitals.  
After his first post-service job, the veteran went to work 
for ladies wear apparel companies.  He then had other 
employment and stopped working in November 1990 and was 
eventually given Social Security disability insurance 
benefits effective from then due to skin disability.  He had 
been working for the Florida Department of Transportation at 
the time.  He described the treatment he had received for his 
skin problems, and reported having pain after surgeries, in 
areas where he had had the surgeries.  He stated that he 
still had lesions which would open up and then crust.  He 
felt that an earlier effective date was warranted for the 
grant of a total disability rating based upon individual 
unemployability due to service-connected disability in light 
of these facts and the provisions of 
38 U.S.C.A. § 5110(b)(2).  According to him, the statute 
stood for the proposition that VA must go back to the prior 
year to see if it is ascertainable that the disability had 
increased in severity.  Also, his claim for Social Security 
disability insurance benefits was also a claim for VA 
benefits. 

A VA dermatology examination was conducted in May 2000.  It 
was stated that the veteran had to avoid the sun at all 
costs.  Clinically, there were multiple hypertrophic actinic 
keratoses on the veteran's face, ears, neck, back, chest, 
arms, forearms, dorsal hands, and legs.  There were multiple 
scars from the previous surgeries on his ears, face, neck, 
back, chest, arms, forearms, and dorsal hands.  The diagnoses 
were history of multiple skin cancers including multiple 
basal cell carcinomas and squamous cell carcinomas, history 
of multiple actinic keratoses, massive amounts of actinic 
keratoses present currently, and multiple scars secondary to 
previous skin cancer surgery which would be considered 
cosmetically disfiguring.  

A hearing was held at the RO in July 2000 before a Member of 
the Board.  The veteran testified that after service, he 
could not go to a department store or to any retail 
establishment to work, because of the outward appearance of 
his skin.  Because of his skin, he could not touch too many 
things and people were afraid to touch him because his skin 
was broken out.  The veteran stated that he had had a job 
indoors in imports, working for a company importing ladies 
apparel, until about 1985, when he moved to Florida.  Then, 
from 1986 on, he was unemployed, because he could not get a 
job in Florida.  The veteran stated that between 1986 and 
1996, his face was peeled at least 100 times.  He testified 
that he would experience numbing pain in the areas where he 
had had skin problems, about every other day.  He asserted 
that the pain had not been considered in his ratings.

During a hearing before one of the undersigned Board Members 
in March 2001, the veteran indicated that he was burning his 
skin growths off on his own, with Effudex, once every two or 
three days.  The growths would become red and painful after 
he would burn them, and then they would fall off.  

Skin ratings

Pertinent law and regulations

Under VA regulations, new malignant growths of the skin are 
rated based on scars, disfigurement, etc., on the extent of 
constitutional symptoms, physical impairment.  
38 C.F.R. § 4.118, Diagnostic Code 7818.  New benign growths 
of the skin are rated based on scars, disfigurement, etc.  
NOTE:  Unless otherwise provided, rate codes 7807 through 
7819 as for eczema, dependent upon the location, extent, and 
repugnant or otherwise disabling character of the 
manifestations.  NOTE:  The most repugnant conditions may be 
submitted for central office rating with several unretouched 
photographs.

38 C.F.R. Part 4, Diagnostic Code 7806 Eczema

With ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant, 50 percent.  With exudation or itching constant, 
extensive lesions, or marked disfigurement, 30 percent.  With 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, 10 percent.  With slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area, 0 percent.

Scars which are superficial and tender and painful on 
objective demonstration warrant a 10 percent rating.  
38 C.F.R. Part 4, Diagnostic Code 7804. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Analysis

A careful review of the evidence concerning the status of the 
veteran's service-connected skin disease reveals that there 
were extensive lesions before November 14, 1990.  Multiple 
lesions were reported in April 1987, May 1987, and September 
1987.  Moreover, in May 1989, after reportedly having surgery 
to remove lesions, the veteran reportedly had a recurrence of 
extensive lesions.  If he had a recurrence of extensive 
lesions, by implication, he had had extensive lesions 
previously.  This, in and of itself, is sufficient for a 30 
percent rating, as the 30 percent criteria under Diagnostic 
Code 7806 are independent of each other.  

Based on the evidence it appears that the veteran has had 
ulceration or crusting, and or repugnance during the appeal 
period.  The VA medical records show that he was having 
ongoing treatment.  On VA evaluation in September 1991, he 
had ulceration on his left lower ear.  During his hearing in 
December 1992, he indicated that he had had constant scabs 
and bleeding, and that he felt self-conscious about it.  When 
seen by a VA social worker in January 1994, he stated that 
his skin cancer bleeds periodically.  His testimony and the 
other evidence are persuasive.  The Board also notes that the 
condition has been described as extensive and severe.  He has 
evidence of crusting involving the face and there is evidence 
of erythema and edema.  This more closely approximates a 
finding of repugnance.  Accordingly, a 50 percent evaluation 
will be assigned under Diagnostic Code 7806.  

Furthermore, at almost any given time during the rating 
period since he filed his claim in April 1987, the veteran 
has had complaints, clinical findings, and other indicia 
consistent with tender and painful scars.  For instance, in 
May 1987, after dermabrasion, he had swelling of his eyes and 
reported difficulty shaving, and in September 1987, he had 
erythema of his nasolabial folds, eyebrows, and scalp.  As 
further example, in October 1991, his left ear was swollen, 
indurated, and infected after surgery and in February 1992, 
he complained of pain and swelling of his left mandible and 
it was erythematous and edematous.  Additionally, he told a 
VA social worker in January 1994 that the pain had caused him 
to miss a lot of work, and that he would take Tylenol #3 at 
night for it.  Accordingly, per 38 C.F.R. § 4.7, a separate 
10 percent rating should be assigned effective from April 16, 
1987 under Diagnostic Code 7804 for tender and painful scars.

In light of the above, the Board finds that the veteran's 
service-connected skin disease warrants a 10 percent rating 
under Diagnostic Code 7804 effective from April 16, 1987 and 
a 50 percent rating under Diagnostic Code 7806.  In sum, the 
Board is unable to conclude that the disability became worse 
during the appeal period.  Thus, a uniform rating is 
assigned.

To the extent that an evaluation in excess of 50 percent is 
granted, the Board notes that separate evaluations were 
assigned for the scars and psychiatric disorder.  In fact, a 
total rating for compensation on the basis of individual 
unemployability has been awarded.  However, to the extent 
that an evaluation in excess of 50 percent is sought solely 
for actinic keratosis with basal cell and squamous cell 
carcinoma, the veteran is at the maximum evaluation under 
this diagnostic code.  Although, the most repugnant 
conditions  may warrant referral to central office, there is 
nothing to suggest that such referral is necessary or 
warranted.  The Board granted the 50 percent evaluation on 
the basis that the condition more closely approximates 
repugnance.  However, the condition does not actually reach 
the level of "exceptionally repugnant" and falls far short 
of the criteria of the most repugnant.  

Total disability rating based upon individual unemployability

The Board notes that the analysis above indicates that the 
veteran should have a 10 percent rating for tender and 
painful scars, and a 50 percent rating for other 
manifestations of the service-connected skin disease, 
resulting in a combined rating of 60 percent.  Prior to 
November 14, 1990, moreover, the veteran was engaged in 
substantially gainful employment.

As of November 14, 1990, however, the veteran has not been 
engaged in substantially gainful employment.  He had to quit 
his job due to his service-connected skin disease, and he has 
not been substantially gainfully employed since then.  A VA 
social worker indicated, essentially, that he is unemployable 
because he can not even walk by a window with the sun coming 
in, and that he is anxious, agitated, and depressed much of 
the time.  The social worker concluded that it would be 
extremely difficult for the veteran to function in a job 
situation.

In light of the fact that the veteran had an ongoing claim 
when he stopped being gainfully employed on November 14, 1990 
due to his service-connected skin disease, and submitted 
proof of the same, since the evidence shows that his 
service-connected skin disease rendered him individually 
unemployable as of then, see 38 C.F.R. §§ 3.340, 4.16 (2001), 
the effective date for his total disability rating based upon 
individual unemployability due to service-connected 
disability should be November 14, 1990.  As the United States 
Court of Appeals for the Federal Circuit indicated in May 
2001 in Roberson v. Principi, 251 F.3d 1378 (2001), where 
there were similar circumstances present: 

Once a veteran submits evidence of a medical 
disability and makes a claim for the highest 
rating possible, and additionally submits 
evidence of unemployability, the "identify the 
benefit sought" requirement of 
38 C.F.R. § 3.155(a) is met and the VA must 
consider TDIU.  The VA must consider TDIU 
because, in order to develop a claim "to its 
optimum" as mandated by Hodge, the VA must 
determine all potential claims raised by the 
evidence, applying all relevant laws and 
regulations, regardless of whether the claim is 
specifically labeled as a claim for TDIU. 

In regard to an effective date prior to November 1990, the 
evidence is in conflict.  The veteran has reported 
conflicting dates regarding when he terminated employment.  
The veteran has also been provided numerous opportunities to 
submit additional evidence.  At this time, the most probative 
evidence is from the Social Security Administration.  That 
evidence reflects that benefits were granted and supports the 
conclusion that he became disabled in November 1990 and not 
before that date.  To the extent that the veteran seeks an 
effective date prior to November 1990, the assertions and 
testimony are not reliable and are not supported.


ORDER

An effective date prior to April 16, 1987 for the grant of 
service connection for actinic keratosis with basal cell and 
squamous cell carcinoma is denied.

A 10 percent evaluation for tender and painful scars from 
actinic keratosis with basal cell and squamous cell carcinoma 
is granted.

A continuous 50 percent evaluation for actinic keratosis with 
basal cell and squamous cell carcinoma is granted.  

An evaluation in excess of 50 percent for actinic keratosis 
with basal cell and squamous cell carcinoma is denied.

A November 14, 1990, effective date, for a total disability 
rating based upon individual unemployability due to service-
connected disabilities is granted.  The grants are subject to 
controlling regulations governing the payment of monetary 
benefits.  

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



